DETAILED ACTION
This Action is responsive to the communication filed on 11/25/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Acknowledgement
The communication filed on 11/25/2020 has been acknowledged and entered into the record. The present Allowability Notice is made with all the suggested claimed limitations being fully considered. 

Allowable Subject Matter
Claims 14-33 are allowed.
The following is an examiner’s statement of reasons for allowance: the applied prior art neither anticipates nor renders obvious the claimed light-emitting device comprising a light-emitting device disposed on the upper surface of the body and including first and second bonding portions spaced apart from each other; and a partial region of each of the first and second bonding portions is overlapped with the through-hole in a vertical direction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Remarks
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kam (US 2014/0232293; see, e.g., FIG. 4) teaches light-emitting device package comprising: a body 52 including a through-hole 54 passing through an upper surface e.g., top surface of 52 and a lower surface e.g., bottom surface of 52 thereof (Para 0036, Para 0037); a light-emitting device 70 disposed on the upper surface e.g., top surface of 52 of the body 52 and including first e.g., left portion of 74 and second bonding portions e.g., right portion of 74 (Para 0056); and first 66a and second metal portions 66b disposed to be spaced apart from each other on a rear surface e.g., bottom surface of 52 of the body 52 (Para 0047). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO B CRITE whose telephone number is (571) 270-5267. The examiner can normally be reached Monday - Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/ANTONIO B CRITE/Examiner, Art Unit 2817                                                                                                                                                                                                        03/25/2022